                     Case 1:18-cv-08434-VEC-SLC Document 39 Filed 03/29/19 Page 1 of 2

                          L I C H T E N & L I S S - R I O R D A N , P. C.
                                                          ATTORNEYS AT LAW


HAROLD L. LICHTEN×                                729 BOYLSTON STREET, SUITE 2000                    WWW.LLRLAW.COM
SHANNON LISS-RIORDAN×∆                             BOSTON, MASSACHUSETTS 02116
_______________________________________                    _______________________________
MATTHEW W. THOMSON×                                    TELEPHONE 617-994-5800
                                                                                                              ______________
ADELAIDE H. PAGANO×
                                                        FACSIMILE 617-994-5801
THOMAS P. FOWLER×                                                                                     × ADMITTED IN MASSACHUSETTS
OLENA SAVYTSKA×                                                                                             ∆ ADMITTED IN CALIFORNIA
ANNE KRAMER×∆                                                                                                 ADMITTED IN NEW YORK
MICHELLE CASSORLA×•⌂                                                                                             ADMITTED IN MAINE
                                                                                                            □ ADMITTED IN TENNESSEE
OF COUNSEL
                                                                                                           • ADMITTED IN NEW JERSEY
MATTHEW D. CARLSON∆                                                                               ⌂ ADMITTED IN DISTRICT OF COLUMBIA
BENJAMIN J. WEBER×□


                                                                                 March 29, 2019

       VIA ECF

       Hon. Deborah A. Batts
       United States District Judge
       Daniel Patrick Moynihan
       United States Courthouse
       500 Pearl St.
       New York, NY 1007-1312

                      RE:           Rusis et al. v. International Business Machines Corp.,
                                    No. 1:18-cv-08434 (S.D.N.Y.)

       Dear Judge Batts:

               I write on behalf of Plaintiffs in the above-referenced matter. Plaintiffs submitted a
       motion on January 17, 2019 (Dkt. 21), requesting that the Court authorize the issuance
       of notice to putative opt-in plaintiffs pursuant to Section 261 of the Age Discrimination in
       Employment Act (“ADEA”), 29 U.S.C. § 621. On January 23, 2019, the Court issued an
       order deferring consideration of Plaintiffs’ motion until after the parties engaged in the
       court-ordered mediation.

               Pursuant to this Court’s order, the parties attended mediation on March 28, 2019,
       before Richard Mancino but did not reach a resolution of this matter. Therefore,
       Plaintiffs now ask that the Court proceed with scheduling the Rule 16 conference in this
       case and that Plaintiffs be permitted to file their motion requesting notice to be issued to
       putative class members.

              Such notice is typically distributed at the outset of a case brought under the
       ADEA (like the FLSA), prior to discovery. Following an opt-in process, the parties and
       Court would then understand the scope of the case, discovery would proceed, and
       following discovery, the defendant would have the opportunity to move to decertify a
       conditionally certified class if warranted.
      Case 1:18-cv-08434-VEC-SLC Document 39 Filed 03/29/19 Page 2 of 2

L I C H T E N & L I S S - R I O R D A N , P. C.


       Thus, Plaintiffs respectfully request that they be permitted to file their motion, and
the Court can then address whether notice will be authorized and the scope and method
of such notice.

       Thank you for your consideration.


                                                  Sincerely,

                                                  /s/ Shannon Liss-Riordan
                                                  Shannon Liss-Riordan



cc:    Matthew Lampe, Esq.




                                             2
